Citation Nr: 1241630	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than April 5, 2006, for the assignment of a disability rating of 20 percent for residuals of a left hip injury.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder as secondary to the service-connected right knee and left hip disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.  He had additional periods of inactive or active duty for training, to include January to March 1991, and July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an April 2007 decision, the Board granted a disability rating of 20 percent for residuals of a left hip injury.  In a December 2007 rating decision, the RO implemented the Board's decision and assigned an effective date of April 5, 2006.  The Veteran disagreed with the effective date assigned and the issue is now before the Board.  

The issue of whether new and material evidence has been received to reopen the claim for entitlement service connection for a back disability as due to the service connected left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will inform the Veteran if any further action is required on her part. 


FINDINGS OF FACT

1.  The Veteran's claim for an increased disability rating for residuals of a left hip disability was received on November 16, 2001.

2.  Between November 16, 2000 and April 5, 2006, the residuals of a left hip injury were not productive of moderate hip disability.  Significant limitation of motion was not shown.


CONCLUSION OF LAW

An effective date prior to April 5, 2006, for a disability rating of 20 percent for right hip disability is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a) , 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The Veteran's claim for an earlier effective date for his left hip disability is a downstream issue from his claim for an increased rating.  The Veteran filed a claim for an increase in his rating in July 2001.  In an April 2007 decision, the Board granted a disability rating of 20 percent for residuals of a left hip injury.  In a January 2007 rating decision, the RO implemented the Board's decision and assigned an effective date of April 5, 2006.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for this award.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the Veteran was sent a statement of the case in March 2009 which explained how effective dates are assigned in increased ratings claims.  He was sent a supplemental statement of the case (SSOC) that also addressed this issue in September 2009. Therefore, the Veteran was given sufficient notice of what was necessary in order to receive an earlier effective date for his increased rating for his left hip disability.

In addition to its duty to provide various notices to the Veteran, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, examinations that were performed, VA outpatient treatment records and private treatment records.  There is no indication that additional evidence exists that would be pertinent to the resolution of this claim.

For the reasons set forth above, the Board finds that the VCAA was properly complied with in this case. 

Legal Criteria and Analysis

The applicable statute and regulations provide that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance (emphasis added), or a claim for increase will be date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of certain medical records may constitute an "informal claim" for an increase in disability compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as here, a claimant's formal claim for compensation already has been allowed, receipt of, inter alia, an examination or hospitalization by VA will be accepted as a claim for increase filed on the date of the examination or treatment. 

Thus, the applicable statutory and regulatory provisions require that the Board look to all communications in the claims file that may be interpreted as applications or claims - formal and informal - for increased benefits, and then to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was factually ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  

The Veteran argues that the 20 percent disability rating for residuals of a left hip injury to should be effective from the date of his claim in 2002.  A review of the claim file, however, shows that the Veteran's initial claim for an increased disability rating was received by the RO on November 16, 2001.  The Board will, therefore, interpret the Veteran's argument to be entitlement to an effective date of November 16, 2001, the date of his claim for an increased disability rating.

Under the controlling law and regulations, the Board must review the evidence dating back to November 2000, to determine if there was, within the year prior to the claim, an earlier date as of which an increase in disability (to a severity warranting a compensable rating) was factually ascertainable from the record.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  Since the 20 percent rating is effective April 5, 2006, the time period for consideration is the period of time between November 16, 2000 and April 5, 2006. 

Between November 16, 2000 and April 5, 2006, the Veteran's residuals of a left hip injury were rated under Diagnostic Code 5255, which pertains to impairment of the femur.  To warrant a 20 percent disability rating unde Diagnostic Code 5255, the evidence must show a moderate knee or hip disability.  

VA outpatient treatment records of April and November 2001 show the Veteran was seen for complaints of left hip pain which was made worse by back problems.  

A November 2001 MRI of the left hip shows signal and contour changes within the left hip joint, felt to be compatible with degenerative joint disease.  At least one ossicle was found to be present, and was adjacent to the femoral head.  After this MRI, the Veteran was afforded a Computerized tomography (CT) scan in January 2002 which confirmed degenerative changes in the left hip, left hip joint diffusion, and a small ossicle contiguous with the ventral aspect of the left femoral head, all thought to be related to the Veteran's remote trauma. 

The Veteran was afforded a VA examination in February 2002 during which he was noted to have chronic left hip pain, with mild degenerative joint disease.  Additionally, left trochanteric bursitis was noted, with range of motion found to be flexion to 110 degrees bilaterally, extension to 50 degrees bilaterally, internal rotation to 20 degrees on the left, external rotation to 30 degrees on the left, adduction to 25 degrees bilaterally, and abduction to 40 degrees bilaterally.  There was no pain on range of motion, and the groin and trochanteric area were not tender.  He was diagnosed with mild degenerative joint disease; history of left trochanteric bursitis.  An addendum was added in July 2004 relating to the results of the February 2002 examination.  In this report, the earlier range of motion findings were confirmed as accurate, although the Veteran was not examined at the time of the addendum.  The addendum did make note that the Veteran had received physical therapy for his left hip condition.  Mild hip impairment is demonstrated by these findings. 

VA outpatient treatment records of March 2002 note that the Veteran complained of pain in the left hip most of the time.  Objectively, he was noted to have excellent range of motion in the left hip with some pain in the groin and above towards the iliac crest.  

In the April 5, 2006 examination it was noted that the hip disability more nearly approximated "moderate" impairment.  Thus, the 20 percent rating was assigned effective that date.  Also submitted has been a notation from a VA facility indicating that appellant was to be scheduled for a left hip replacement in 2002.  It was decided not to do the surgery at that time (it was subsequently done in late 2006).  While the Board has considered that document, the objective findings then, and through the 2004 addendum, to the April 2006 VA exam, do not show limitation of motion or other findings of moderate hip impairment. 

Considering the evidence above, the Board finds that there is no evidence of moderate hip disability between November 16, 2000 and April 5, 2006.  Indeed, the evidence shows that while degenerative joint disease of the left hip was shown, the same was mild.  Range of motion was only minimally limited.  Therefore, the Board finds that the Veteran's disability did not approximate a 20 percent disability rating at any point between November 16, 2000 and April 5, 2006.  

The Board has considered other diagnostic codes relating to the hip and thigh.  Diagnostic Code 5250 is not for application since the evidence does not show ankylosis of the left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  Diagnostic Code 5251 is not for application, as extension was not been shown to be limited to 5 degrees.  Additionally, a 10 percent evaluation is the highest rating under Diagnostic Code 5251, and therefore, the current 20 percent rating is more favorable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Diagnostic Code 5252, for limitation of flexion of the thigh, is also not for assignment, as the evidence of record shows that the left leg does not experienced flexion limited to 20 degrees, which is the required criteria for an evaluation in excess of 20 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Diagnostic Code 5253, for impairment of the thigh, is not applicable because it has not been shown that the Veteran experienced limitation of abduction of the thigh, in motion lost, beyond 10 degrees, limitation of adduction of the thigh, to the extent that he cannot cross his legs, or limitation of rotation of the thigh, to the extent that he cannot toe-out more than 15 degrees in the left leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Finally, Diagnostic Code 5254 is not for application since the evidence does not show a flail joint in the left hip during that period of time.  38 C.F.R. § 4.71, Diagnostic Code 5254. 

The medical evidence shows that the Veteran did not experience any additional functional loss due to his service-connected left hip disability due to pain, flare-ups of pain, weakness, fatigue, incoordination or any other symptom to a degree that would support a rating in excess of 20 percent between November 16, 2000 and April 5, 2006.  See 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5251, 5252, 5253.and DeLuca, supra. 

Accordingly, there is no basis to grant an earlier effective date for the assigned 20 percent disability rating for residuals of a left hip injury.  While the Veteran filed the claim for an increased disability rating in November 2001, the increase in disability was not ascertainable until April 5, 2006.  Therefore, the Board finds that the currently assigned effective date is proper.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

An effective date earlier than April 5, 2006 for the assignment of a 20 percent rating for residuals of a left hip disability is denied.


REMAND

In an April 2007 decision, the Board denied entitlement to service connection for a back disability as due to the service connected residuals of a left hip injury.  The Veteran submitted a request to reopen the claim in July 2007.  

The Board notes the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

The Veteran has not been provided with notification which satisfied Kent for his request to reopen the claim of entitlement to service connection for a back disability as due to the service connected residuals of a left hip injury.  He has not been provided with notification of what constitutes new and material evidence to reopen his claim as determined by the evidence of record at the time of the Board denial, and he has not been provided with notice of the evidence necessary to substantiate the element or elements required to substantiate the underlying claim that were found insufficient in the original denial.  The Veteran must be provided with this notification and given an opportunity to respond before the Board can proceed with the adjudication of the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran notification which complies with the holding in Kent v. Nicholson.  The notice should specifically inform the Veteran why the claim of entitlement to service connection for a back disability as due to the serviced connected residuals of a left hip injury was previously denied and what constitutes material evidence for the purpose of reopening the claim.  If it is determined that additional development is indicated, such as an examination or opinion, such development should be undertaken.

2.  After completing any additional development deemed necessary, readjudicate the outstanding claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


